DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the instant application and are examined on the merits herein. 

Priority
This application is a continuation of Application no. 16/624,275 filed on 12/18/2019 which is a 371 of PCT/US2018/038236 filed on 06/19/2018 that further claims priority to U.S. Provisional application no. 62/521,920 filed on 06/19/2017. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/624,275, filed on 12/18/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the means for deployment and advancement of the implant and the control elements in the control housing (Claim 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to because in figure 2I, the reference characters 210-212 are pointing to incorrect structures. Ref. character 210, here pointing to the first set of hands, is used to point to the guide wire in figures 2D-2H. Ref. character 211, here pointing to the second set of hands, is used to point to the first set of hands in figures 2F-2H. Ref. character 212, here pointing to the conduit, is used to point to the second set of hands in figure 2H. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "405" and "406" have both been used to designate the first set of hands (Fig. 4B-4C, 4E).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210, 408, and 409.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The second set of hands and conduit referred to by the same number, 212 (para. 0013, lines 20-23).
The crossing device and guide wire referred to by the same number, 201 (para. 0013, lines 12-13).  
Appropriate correction is required.

Claim Objections
Claims 9, 12, and 14 are objected to because of the following informalities:  
Claim 9 recites improper grammar in the phrase “comprises first set of hands” (line 6) and “the second set of hand” (line 12).
Claim 12 recites improper grammar in the phrase “wherein the each of the first set of hands and second set of hands” (lines 11-12) and “wherein the each set of hands” (line 13).  
The word “medial” should read “median” in claim 14 (line 2). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) was used in the prosecution of claim 9 of the instant application. Claim 9 further invokes 35 U.S.C. 112(f) in accordance with the 3-prong analysis. Sufficient structure for claim 9 is found in para. 0051 lines 3-4; therefore, no rejection was made for indefiniteness of the “means for” limitation in claim 9.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an annular structure" in line 20. It is unclear whether this is referring to a new of previously recited annular structure. For the sake of compact prosecution, the examiner is treating the claim as though it reads “the annular structure”.  
Claim 15 recites the limitation "the arteriovenous fistula" in line 2. There is insufficient antecedent basis for this limitation in this claim. This rejection could be rendered moot by changing the dependency of the claim from claim 12 to claim 13.
Claims 2-8 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    305
    504
    media_image1.png
    Greyscale

Fig. 2d of Cully.


Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. no. US/2012/0065652 to Cully (IDS dated 08/03/2022).
Regarding claim 1, Cully discloses an implant for the creation of a fistula between a first and a second blood vessel (para. 0010 lines 1-4; Fig. 2A, 200 implant), the implant having a longitudinal axis from a distal to a proximal end (Fig. 2A, 200 implant having a longitudinal axis from distal end of 220 sutureless anastomosis device to a proximal end of 202 conduit body), the implant comprising a sutureless anastomosis device comprising a first set of hands and a second set of hands (para. 0055 lines 3-6 and 15-17; Fig. 2D, 220 sutureless anastomosis device comprising 221 and 222 first and second set of hands); wherein each hand comprises a body extending at an angle from the longitudinal axis of the implant (Fig. 2D, 221 and 222 sets of hands); wherein each hand comprises a resilient material such that the hand may be deflected under tension to a compact orientation substantially parallel to the longitudinal axis of the implant (para. 0057-0058 lines 6-14, 1-4); wherein each of the first set of hands and the second set of hands (Fig. 2D, 221 and 222 sets of hands) is connected to and arranged around an annular structure (Fig. 2D as annotated above- 1000 annular structure connected to and in the middle of 221 and 222 sets of hands) such that the first set of hands forms a first flange and the second set of hand forms a second flange (Fig. 2D as annotated above-  221 and 222 sets of hands as connected to 1000 annular structure form flanges), wherein the flanges are separated by a space along the longitudinal axis of the implant (para. 0056 lines 5-6; Fig. 2A, 221 and 222 flanges, 200 implant); wherein the implant further comprises a conduit comprising a tubular structure comprising a lumen (para. 0038 lines 6-12; Fig. 2A, 210 conduit, 200 implant), connected at the distal end thereof circumferentially around the proximal end of the annular structure (para. 0038 lines 2-4; para. 0055 lines 1-3; Fig. 2A showing 210 conduit connected at its distal end around the proximal end of 220 sutureless anastomosis device; Fig. 2D as annotated above- 1000 annular flange within 220 sutureless anastomosis device), wherein the conduit comprises a scaffolding material enclosed in or surrounded by a covering of biocompatible material (para. 0046 lines 1-4).
Regarding claim 3, Cully discloses the invention of claim 1, Cully further discloses: wherein the hands are substantially perpendicular to the longitudinal axis of the implant (Fig. 2C showing 225 aperture aligned with the longitudinal axis of the implant; Fig. 2D showing 221 and 222 sets of hands aligned perpendicular to the axis of 225 aperture).
Regarding claim 4, Cully discloses the invention of claim 1, Cully further discloses: wherein the hands comprise a material selected from the group consisting of nitinol, stainless steel, and cobalt-chrome (para. 0058 lines 1-11).
Regarding claim 5, Cully discloses the invention of claim 1, Cully further discloses: wherein the hands comprise loops of wire (para. 0058 lines 1-4; Fig. 2D).
Regarding claim 6, Cully discloses the invention of claim 1, Cully further discloses: wherein the annular structure comprises a radially expandable structure (para. 0056 lines 1-11).
Regarding claim 8, Cully discloses the invention of claim 1, Cully further discloses: wherein the covering of the conduit comprises PTFE film (para. 0046 lines 1-4, para. 0053 lines 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cully as applied to claim 1 above, and further in view of PG Pub. no. US/2010/0268316 to Brenneman (IDS dated 08/03/2022).
The disclosures of Cully are explained in the rejection of claim 1 above. 
Regarding claim 2, Cully discloses the invention of claim 1, Cully further discloses embodiments of the sutureless anastomosis device comprising more than 12 hands (Fig. 2D, 220 sutureless anastomosis device comprising 221 and 222 sets of hands each comprising 16 hands); however, Cully differs from the instantly claimed invention in that Cully fails to disclose that the sutureless anastomosis device comprises 4-12 hands. 
Brenneman teaches alternate embodiments of a sutureless anastomosis device comprising 4-6 hands (Fig. 2-5, 17-18, and 22-26).
Brenneman is considered to be analogous to the instant application in that Brenneman teaches an apparatus for formation of a fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomosis device of Cully to comprise 4-6 hands as taught by Brenneman, because Brenneman teaches that one may change the structure of the anastomosis device dependent upon the anatomical conditions in which it will be used (see para 0086 lines 17-30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cully as applied to claim 1 above, and further in view of U.S. Patent no. 9,545,263 to Lenihan (IDS dated 08/03/2022).
The disclosures of Cully are explained in the rejection of claim 1 above. 
Regarding claim 7, Cully discloses the invention of claim 1; however, Cully differs from the instantly claimed invention in that Cully fails to disclose that the conduit is tapered, being widest at its proximal end and narrowest at its distal end where it connects to the annular structure. 
Lenihan teaches a tapered conduit for use in fistula formation (col. 22-23 lines 65-67, 1-3; Fig. 12, 102 distal end, 104 proximal end).
Lenihan is considered to be analogous to the instant application in that Lenihan teaches an apparatus for formation of a fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the conduit of Cully to have a tapered configuration as taught by Lenihan, because Lenihan teaches that such a structure would provide good anchoring in the vessel and good adaptability to passage sizes and dynamic stresses (see col. 23 lines 6-17).

Claims 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent no. 8,382,697 to Brenneman (IDS dated 08/03/2022) in view of PG Pub. no US/2012/0065652 to Cully (IDS dated 08/03/2022).
Regarding claim 9, Brenneman discloses a system (Fig. 2-5, 10 deployment catheter) for deploying an implant comprising a sutureless anastomosis device (col. 11 lines 15-17; Fig. 6-9, 250 implant) the system comprising, wherein the implant comprises a longitudinal axis having a distal end and a proximal end (250 implant comprising a longitudinal axis that is considered along the length of 250 implant comprising a distal end at a first flange 255’ and a proximal end at a second flange 255’); wherein the implant comprises: a first set of hands and a second set of hands (col. 16 lines 33-37; Fig. 11A, 255’ flanges on each side of the device); wherein each hand comprises a body extending at an angle from the longitudinal axis of the implant (Fig. 8, flanges extending at an angle from the longitudinal axis from 250 implant); wherein each hand comprises a resilient material such that the hand may be deflected under tension to a compact orientation substantially parallel to the longitudinal axis of the implant (col. 11-12 lines 65-67, 1-5; Fig. 6, 250 implant under tension); wherein each of the first set of hands and the second set of hands is connected to and arranged around opposing ends of an annular structure such that the first set of hands forms a first flange and the second set of hand forms a second flange (col. 16 lines 33-37; Fig. 11A, 255’ flanges on opposite sides of the device), wherein the flanges are separated by a space along the longitudinal axis of the implant (col. 16 lines 36-37) and a catheter (Fig. 2-5, 10 deployment catheter) comprising a proximal end (col. 9 lines 44-47) and a distal end (Fig. 2-9, distal end at 12 or 212 implant housing), the proximal end comprising a control assembly (col. 9 lines 44-47; Fig. 2-5, 22-24 controls) and the distal end comprising an implant housing (Fig. 2-9, 12 or 212 implant housing); wherein the sutureless anastomosis device is contained within the implant housing and is configured such that the hands are in the compact position (col. 11-12 lines 65-67, 1-4; Fig. 6, 250 device, 212 implant housing); 5wherein the implant housing comprises a deployable cutting element (col. 10 lines 9-12; Fig. 3-4, 30 needle (not referenced in figure, is considered as the element passing between the walls of 120 vein and 130 artery) within 12 implant housing, 24 needle advancement knob), a deployable guide wire (col. 10 lines 9-15; Fig. 2-5, 42 guidewire, 12 implant housing, 24 guidewire advancement knob); and a means of controllably and incrementally advancing the implant from a distal opening (21 tip) of the catheter (para. 40; Fig. 2-9, 250 implant, 211 sliding core, 23 core advancement knob); wherein the deployable cutting element, the deployable guide wire; and the means for controllably and incrementally advancing the implant from the distal opening (21 tip) of the catheter are controlled by means of control elements in the control assembly (Fig. 2-9, 30 needle, 42 guidewire, 24 needle and guidewire advancement knob, 250 implant, 23 core advancement knob).
Brenneman differs from the instantly claimed invention in that Brenneman fails to disclose all of the specific limitations of the anastomosis device.
Cully teaches a sutureless anastomosis device comprising: a first set of hands and a second set of hands (para. 0055 lines 3-6 and 15-17; Fig. 2D, 220 sutureless anastomosis device comprising 221 and 222 first and second set of hands); wherein each hand comprises a body extending at an angle from the longitudinal axis of the implant (Fig. 2A, 200 implant having a longitudinal axis from distal end of 220 sutureless anastomosis device to a proximal end of 202 conduit body; Fig. 2C showing 225 aperture aligned with the longitudinal axis of the implant; Fig. 2D showing 221 and 222 sets of hands aligned perpendicular to the axis of 225); wherein each hand comprises a resilient material such that the hand may be deflected under tension to a compact orientation substantially parallel to the longitudinal axis of the implant (para. 0057-0058 lines 6-14, 1-4); wherein each of the first set of hands and the second set of hands (Fig. 2D, 221 and 222 sets of hands) is connected to and arranged around opposing ends of an annular structure (Fig. 2D as annotated above- 1000 annular structure connected to and in the middle of 221 and 222 sets of hands) such that the first set of hands forms a first flange and the second set of hand forms a second flange (Fig. 2D as annotated above-  221 and 222 sets of hands as connected to 1000 annular structure form flanges), wherein the flanges are separated by a space along the longitudinal axis of the implant (para. 0056 lines 5-6; Fig. 2A, 221 and 222 flanges, 200 implant); wherein the implant further comprises a conduit comprising a tubular structure comprising a lumen (para. 0038 lines 6-12; Fig. 2A, 210 conduit, 200 implant), connected at the distal end thereof circumferentially around the proximal end of the annular structure (para. 0038 lines 2-4; para. 0055 lines 1-3; Fig. 2A showing 210 conduit connected at its distal end around the proximal end of 220 sutureless anastomosis device; Fig. 2D as annotated above- 1000 annular flange within 220 sutureless anastomosis device), wherein the conduit comprises a scaffolding material enclosed in or surrounded by a covering of biocompatible material (para. 0046 lines 1-4).
Cully is considered to be analogous to the instant application in that Cully teaches an apparatus for formation of a fistula. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the generic anastomosis device in the catheter system of Brenneman with the specific anastomosis device of Cully, because Cully teaches that their anastomosis device is structured to receive a portion of a vessel wall between the flanges to mechanically engage opposite sides of the wall for a secure fit of the device (para. 0056 lines 5-11) and that a conduit in an anastomosis device directs blood flow in a manner that makes the blood pressure at the venous end of the fistula sufficient for hemodialysis (see para. 0034 lines 8-10). 
Regarding claim 12, Brenneman discloses a method of forming a fistula in a subject wherein the fistula comprises a connection between a first and a second blood vessel in the subject (col. 8 lines 39-42; Fig. 1-5, 120 vein, 130 artery), comprising the steps: creating an access at a selected entry site of the subject (col. 8 lines 42-44); introducing a crossing device into the vascular system of the subject via the access (col. 8 lines 45-50), wherein the crossing device comprises an implant housing which houses an implant (Fig. 6-9, 12 or 212 implant housing, 250 implant), wherein the implant comprises a distal and a proximal end (250 implant comprising a distal end at a first flange 255’ and a proximal end at a second flange 255’), wherein the implant may be controllably deployed from the implant housing (Fig. 1-9, 250 implant, 211 sliding core, 23 core advancement knob); wherein the implant (Fig. 6-9, 250 implant) comprises a sutureless anastomosis device (Fig. 11A, 250’ exemplary device) 6comprising an annular structure comprising a first set of hands and a second set of hands (col. 16 lines 33-37; Fig. 11A, 255’ flanges on each side of the device) wherein the each of the first set of hands and second set of hands are circumferentially arranged around the outer diameter of the annular structure (col. 16 lines 33-45; Fig. 11A); wherein each set of hands may be separately released from the implant housing (Fig. 6-9, 212 implant housing, 250 implant, figure set shows release of implant); wherein upon release from the implant housing, each set of hands spontaneously assumes a configuration which creates a flange (col. 12 lines 39-46; Fig. 7, 212 implant housing, 250 implant, 255’ flanges); wherein the implant housing further comprises a deployable cutting element (Fig. 3, 30 needle (not referenced in figure, is considered as the element passing between the walls of 120 vein and 130 artery) within implant housing 12, 24 needle advancement knob); advancing the implant housing of the crossing device through the vascular system to a target site (col. 8 lines 45-50; Fig. 2-5, 12 implant housing, 120 vein, 130 artery), the target site being a site in the first blood vessel which is in proximity to the second blood vessel (col. 8 lines 53-63; Fig. 1); deploying the cutting element to create a puncture in the first blood vessel and the second blood vessel (col. 10 lines 38-44; Fig. 3, 30 needle, 120 vein, 130 artery); advancing the implant from the implant housing to create the first and the second flange in a manner that sandwiches the walls of the first blood vessel and the second blood vessel between the first and second flanges (col. 12-13 lines 59-67, 1-4; Fig. 8-9, 250 implant, 255’ flanges, 221 vein wall, 231 artery wall, 212 implant housing) and such that the lumen of the annular structure of the implant creates a channel for the flow of blood between the first and the second blood vessels (col. 13 lines 11-18; Fig. 9, 250 implant, 221 vein wall, 231 artery wall).
Brenneman differs from the instantly claimed invention in that Brenneman fails to disclose that the Brenneman differs from the instantly claimed invention in that Brenneman fails to disclose all of the specific limitations of the anastomosis device and that after withdrawing the implant housing from the target site, the conduit portion of the implant is deployed in the first blood vessel. 
Cully teaches a sutureless anastomosis device comprising an annular structure comprising a first set of hands and a second set of hands (para. 0055 lines 3-6 and 15-17; Fig. 2D as annotated above- 220 sutureless anastomosis device comprising 1000 annular structure comprising 221 and 222 first and second set of hands); wherein each of the first set of hands and the second set of hands (Fig. 2D, 221 and 222 sets of hands) are circumferentially arranged around the outer diameter of the annular structure (Fig. 2D as annotated above- 1000 annular structure connected to and in the middle of 221 and 222 sets of hands); wherein the implant further comprises a conduit portion (Fig. 2A, 210 conduit) extending from the proximal end of the annular structure (para. 0055 lines 1-3; Fig. 2A showing 210 conduit connected at its distal end around the proximal end of 220 sutureless anastomosis device; Fig. 2D as annotated above- 1000 annular flange within 220 sutureless anastomosis device).
Cully is considered to be analogous to the instant application because Cully teaches an apparatus for formation of a fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to substitute the generic anastomosis device in the catheter system of Brenneman with the specific anastomosis device of Cully, because Cully teaches that their anastomosis device is structured to receive a portion of a vessel wall between the flanges to mechanically engage opposite sides of the wall for a secure fit of the device (para. 0056 lines 5-11) and that a conduit in an anastomosis device directs blood flow in a manner that makes the blood pressure at the venous end of the fistula sufficient for hemodialysis (see para. 0034 lines 8-10).
Regarding the limitation “withdrawing the implant housing from the target site, such that the conduit portion of the implant is deployed in the first blood vessel”, Brenneman as modified by Cully discloses withdrawing the implant housing from the target site (Brenneman: col. 13 lines 4-6; Fig. 8-9 showing withdrawal of 212 implant housing), such that the conduit portion of the implant is deployed in the first blood vessel (Cully: para. 0077; Fig. 2A, 210 conduit deployed in first vessel and 210 conduit connected at its distal end around the proximal end of 220 sutureless anastomosis device).
Regarding claim 13, the combination of Brenneman and Cully discloses the method of claim 12, the combination further discloses: the fistula is an arteriovenous fistula (Brenneman: col. 5 lines 65-68; Fig. 1, 110 fistula, 120 vein, 130 artery).
Regarding claim 14, the combination of Brenneman and Cully discloses the method of claim 12, the combination further discloses: the first blood vessel is the median cubital perforator, either the median cubital vein, cephalic vein, or basilic vein of the arm and the second blood vessel is the brachial artery at its terminus or the proximal radial or proximal ulnar artery (Brenneman: col. 2 lines 49-56). 
Regarding claim 15, the combination of Brenneman and Cully discloses the method of claim 12, the combination further discloses: the arteriovenous fistula is created in a subject in need of hemodialysis treatment (see explanation below). 
Cully teaches that the arteriovenous fistula is created in a subject in need of hemodialysis treatment (para. 0030 lines 3-6). 
One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to utilize the method of Brenneman and Cully in a subject in need of hemodialysis as taught by Cully, because Cully teaches that arteriovenous fistulas are preferred for use in hemodialysis patients due to their superior patency, low complication rates, lower healthcare costs, and decreased risk of patient mortality (see para. 0005 lines 11-14).
Regarding claim 16, the combination of Brenneman and Cully discloses the method of claim 12; however Brenneman and Cully differ from the instantly claimed invention in that they fail to disclose that the conduit is deployed such that blood flowing from the conduit bypasses the deep venous system and flows into the superficial venous system. 
Brenneman does disclose utilizing veins and arteries of the superficial venous system in the formation of the fistula as is explained in the rejection of claim 22 above.
Cully teaches the conduit as is explained in the rejection of claim 20 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application when combining the systems of Brenneman and Cully to deploy the conduit in a manner that causes the blood flow to bypass the deep venous system and flow into the superficial venous system to maintain a blood pressure in the superficial venous outlet of the system that is sufficient for use in hemodialysis.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman ('697) and Cully as applied to claim 9 above, and further in view of PG Pub. no. US/2008/0119879 to Brenneman (IDS dated 08/03/2022).
The combined teachings of Brenneman (‘697) and Cully are explained in the rejection above. 
Regarding claims 10 and 11, the combination of Brenneman (‘697) and Cully disclose the invention of claim 9; however, Brenneman (‘697) and Cully differ from the instantly claimed invention in that they do not teach the implant housing comprising one or more echogenic or radiopaque markings at its distal tip or one or more magnetic elements. 
Brenneman (‘879) teaches a catheter system comprising a visualization element at the catheter’s distal end, the visualization element being either a radiopaque or magnetic marker (para. 0041 lines 10-17; Fig. 1, 70 visualization marker).
Brenneman (‘879) is considered to be analogous to the instant application because Brenneman (‘879) teaches a catheter system for formation of a fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the catheter of Brenneman (‘697) and Cully to include a visualization element at the distal end as taught by Brenneman (‘879), because Brenneman (‘879) teaches that an operator may utilize a visualization element during the formation of a fistula to verify penetration of the instrument through the vessels of the patient and the rotational orientation of the instrument (see para. 0041 lines 17-24).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781